DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20170068875 to Gerrits in view of US Patent Application Publication Pub. No. US 20180250950 to Soh.

Regarding claim 12, Gerrits discloses an information processing apparatus comprising (paragraph 39-40; printing system 100 (information processing apparatus)):
       at least one memory device that stores a set of instructions (paragraph 27-28; computer readable medium storing program); and 
       at least one processor that executes the set of instructions to (paragraph 39-40; control unit 104 executing instructions):
       interpret quality required of a print job received from an external (paragraph 41, 78; print job received from external; paragraph 57, 61-63, 85, 80; spot color matching RIP setting (quality required) for the print job as is interpreted to see if is set to ON or OFF);
        analyze print data of the print job (paragraph 79; property of print data of the job is analyzed);
        compare a result of interpreting the quality required and a result of analyzing the print data (paragraph 80, 83-84; the analyzed print data of the job and the interpretation of whether RIP setting is set to spot color matching ON or OFF (quality required) is compared); and
       as a result of the comparison in a case where the quality required of the print job and the print data are inconsistent, displays a warning screen on a display unit (paragraph 14, 20; “color objects” subject to specific functionality such as spot color matching; paragraph 22, 40, 75, 81-82, 84; based on comparison if the quality setting of spot color matching is ON but the analyzed print data does not contain spot color “discrepancy” (inconsistency) is detected and is displayed on user interface 110 as shown in Fig. 6 that warns user about this inconsistency).
However Gerrits does not disclose interpreting quality requirement data of a print job.
        Soh discloses interpreting quality requirement data of a print job (paragraph 25-26; analyzing print quality requirements data for the print job that includes requirement for print speed).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Gerrits as taught by Soh to provide interpretation of print quality requirement data before printing.
        The motivation to combine the references is to provide customized print setting adjustment based on the print quality requirement information on specific regions of the printing data (paragraph 2-8, 27-28).



Allowable Subject Matter

Claims 1-11 are allowed.

The following is an examiner’s statement of reasons for allowance: 
            
         With regards to independent claim 1, the closest prior art of US Patent Application Publication Pub. No. US 20170068875 to Gerrits discloses an information processing apparatus comprising (paragraph 39-40; printing system 100 (information processing apparatus)):
       at least one memory device that stores a set of instructions (paragraph 27-28; computer readable medium storing program); and 
       at least one processor that executes the set of instructions to (paragraph 39-40; control unit 104 executing instructions):
       interpret quality required of a print job received from an external (paragraph 41, 78; print job received from external; paragraph 57, 61-63, 85, 80; spot color matching setting for the print job as quality required is interpreted to see if is set to ON or OFF);
       analyze print data of the print job (paragraph 79; property of print data of the job is analyzed);
       compare a result of interpreting the quality required and a result of analyzing the print data (paragraph 80, 83-84; the analyzed print data of the job and the interpretation of whether RIP setting is set to spot color matching ON or OFF (quality required) is compared);
       based on a result of the comparison, display a warning screen on a display unit (paragraph 14, 20; “color objects” are subject to specific functionality such as spot color matching; paragraph 22, 40, 75, 81-82, 84; based on comparison if the quality required of spot color matching is ON as RIP setting but the analyzed print data does not contain spot color then “discrepancy” is displayed on user interface 110 as shown in Fig. 6 that warns user about this).

         US Patent Application Publication Pub. No. US 20180250950 to Soh discloses interpreting quality requirement data of a print job (paragraph 25-26; analyzing print quality requirements data for the print job that includes requirement for print speed).



       With regards to independent claim 10, see above Statement on Reasons for Allowance for claim 1 since claim 10 discloses limitations similar to claim 1. 

       With regards to independent claim 11, see above Statement on Reasons for Allowance for claim 1 since claim 11 discloses limitations similar to claim 1. 



        In addition to the teachings of the claims 1, 10-11 as a whole, the closest prior art of record failed to teach or suggest, 
         “compare a result of interpreting the quality requirement data and a result of analyzing the print data; and 
           based on a result of the comparison, in a case where an object comprised in a print image corresponding to the quality requirement data of the print job is not present in the print data, display a warning screen on a display unit”

            Therefore, claims 2-9 are allowable for depending on claim 1.









Other Prior Art Cited

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20100085587 to Hayward discloses comparing print color (see Abstract).
US 4561103 to Horiguchi discloses print inspection (see Abstract).
US 7436532 to Tsujimoto discloses analyzing print quality information (see Abstract).







Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Beniyam Menberu whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday 10AM-6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        

03/25/2021